UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6881


ANGEL PICHARDO-MARTINEZ,

                     Plaintiff - Appellant,

              v.

U.S. MARSHAL SERVICE; LAKE COUNTY JAIL; LAKE COUNTY SHERIFF
DEPARTMENT; LAKE COUNTY JAIL MEDICAL STAFF; LAKE COUNTY
JAIL SHIFT COMMANDER ON DUTY BETWEEN 02-10-16 TO 04-19-16,

                    Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:19-cv-00070-GMG)


Submitted: September 26, 2019                                     Decided: October 1, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Angel Pichardo-Martinez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Angel Pichardo-Martinez appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice Pichardo-

Martinez’s complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971). See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b)(1)

(2012). We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Pichardo-Martinez v. U.S. Marshal Serv., No.

3:19-cv-00070-GMG (N.D.W. Va. June 7, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2